        Case 1:20-cv-00132-SPW Document 10 Filed 09/14/20 Page 1 of 2



Adam Warren
Jordan W. FitzGerald
MOULTON BELLINGHAM PC
27 North 27th Street, Suite 1900
P.O. Box 2559
Billings, Montana 59103-2559
Telephone: (406) 248-7731
Adam.Warren@moultonbellingham.com
Jordan.Fitzgerald@moultonbellingham.com

      Attorneys for Plaintiffs


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 PSC CUSTOM, LLC, d/b/a POLAR                        Case No. CV 20-132-BLG-SPW
 SERVICE CENTER,

                                   Plaintiff,
                                                      PLAINTIFF’S UNOPPOSED
        -vs-                                          MOTION TO VACATE AND
                                                       RESET PRELIMINARY
 HANOVER AMERICAN INSURANCE                           PRETRIAL CONFERENCE
 COMPANY, SECTOR CORPORATION,
 and ST. JOHNS CORPORATION,

                                  Defendants.


      Plaintiff PSC Custom, LLC, d/b/a Polar Service Center, by and through its

counsel of record, respectfully moves the Court to vacate the Preliminary Pretrial

Conference beginning at 1:30 p.m. on Monday, November 9, 2020. This request is

made due to a scheduling conflict that currently exists.

                                  MOULTON BELLINGHAM PC
                                    ATTORNEYS AT LAW
       Case 1:20-cv-00132-SPW Document 10 Filed 09/14/20 Page 2 of 2



      This Motion is unopposed. Counsel for all parties are available to attend the

conference during the days of November 16 or 19, 2020.

      A proposed Order is attached to this Motion.

      DATED this 14th day of September, 2020.

                                      MOULTON BELLINGHAM PC



                                      By __/s/ Adam Warren_________________
                                            ADAM WARREN
                                            JORDAN W. FITZGERALD
                                            27 North 27th Street, Suite 1900
                                            P.O. Box 2559
                                            Billings, Montana 59103-2559

                                              ATTORNEYS FOR PLAINTIFF




                                         2
                                MOULTON BELLINGHAM PC
                                  ATTORNEYS AT LAW
